 1   Joseph H. Harrington
     Eastern District of Washington
 2   James A. Goeke
 3   Assistant United States Attorney
     Post Office Box 1494
 4   Spokane, WA 99210-1494
 5   Telephone: (509) 353-2767
 6
                           UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF WASHINGTON
 8
     UNITED STATES OF AMERICA,
 9
10                        Plaintiff,
                                                   Case No.: 2:18-mj-00384-JTR
11
                     v.
12                                                 Motion for Detention
13   KATRINA LYNN DANFORTH,
14                        Defendant.
15
16         The United States moves for pretrial detention of Defendant, pursuant to 18
17
     U.S.C. § 3142(e) and (f).
18
19         1.    Eligibility of Case. This case is eligible for a detention order because

20   the case involves (check one or more):
21
           ☒     Crime of violence (as defined in 18 U.S.C. § 3156(a)(4) which
22
23   includes any felony under Chapter 109A, 110 and 117);
24
           ☐     Maximum penalty of life imprisonment or death;
25
26         ☐     Drug offense with maximum penalty of 10 years or more;
27
28         ☐     Felony, with two prior convictions in above categories;


     Motion for Detention- 1
 1         ☐      Felony that involves a minor victim or that involves the possession or
 2
     use of a firearm or destructive device as those terms are defined in 18 U.S.C.
 3
 4   § 921, or any other dangerous weapon, or involves a failure to register under 18
 5   U.S.C. § 2250;
 6
 7         ☒      Serious risk Defendant will flee; or

           ☐
 8
                  Serious risk obstruction of justice.
 9
10         2.     Reason for Detention. The Court should detain Defendant because
11   there is no condition or combination of conditions which will reasonably assure
12
13   (check one or both):

14         ☒      Defendant's appearance as required; or
15
16         ☒      Safety of any other person and the community.
17
           3.     Rebuttable Presumption. The United States will notinvoke the
18
19   rebuttable presumption against Defendant under 18 U.S.C. § 3142(e). The

20   presumption applies because there is probable cause to believe Defendant
21
     committed:
22
23         ☐      Drug offense with maximum penalty of 10 years or more;
24
25         ☐      An offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;

           ☐
26
                  An offense under 18 U.S.C. §§ 2332b (g)(5)(B) for which a maximum
27
28   term of imprisonment of 10 years or more is prescribed;

     Motion for Detention- 2
 1           ☐    An offense under chapter 77 of Title 18, United States Code, for
 2
     which a maximum term of imprisonment of 20 years or more is prescribed;
 3
 4           ☐    An offense involving a minor victim under 18 U.S.C. §§ 1201, 1591,
 5
     2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3),
 6
 7   2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or
 8   2425;
 9
             ☐    Other Circumstance as defined in 18 U.S.C. § 3142(e)(2).
10
11           4.   Time for Detention Hearing. The United States requests the Court
12
     conduct the detention hearing:
13
14           ☐    At the first appearance, or
15
16           ☒    After a continuance of three days.

17           5.   Other Matters.
18
             Dated: December 19, 2018.
19
20                                                Joseph H. Harrington
21                                                United States Attorney
22
23                                                s/ James A. Goeke
                                                  James A. Goeke
24
                                                  Assistant United States Attorney
25
26
27
28

     Motion for Detention- 3
 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on December 19, 2018, I electronically filed the

 4   foregoing with the Clerk of the Court using the CM/ECF system which will send
 5
     notification of such filing to the following:
 6
 7
 8                                                   s/ James A. Goeke
                                                     James A. Goeke
 9                                                   Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Detention- 4
